REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

	
   Regarding claim 5
 The prior art of record neither anticipates nor renders obvious the combination of: providing a plurality of video surveillance camera systems, each camera system adapted to capture and store video, each video tagged with capture information comprising at least a date, a time, a duration and a geo-location of the camera system; 
providing a connection from each of the plurality of video surveillance camera systems, via an internet compatible device and via a global computer network, to the video sharing operator/manager; registering a plurality of sellers on the video sharing operator/manager, the sellers each controlling at least one of the plurality of video surveillance camera systems on the video sharing operator/manager; registering a plurality of buyers on the video sharing operator/manager, each buyer having access to the video sharing operator manager to request one or more videos from sellers; 
recording surveillance video by at least one of the video surveillance camera systems by the sellers and tagging the video with the capture information, uploading and storing the tagged capture information on a database of the video sharing operator/manager, wherein the database is searchable by the tagged capture information by the buyers; 
searching for and requesting video in the database based on a specific set of capture information by the buyer; uploading video by the seller in response to the requested 
			
      Regarding claims 1 and 3
 	Claims 1 and 3 are each parallel in subject matter to the feature noted above with respect to claim 5 and are allowable for reasons similar to those provided for claim 5.  

A Non Patent Literature search was conducted and no relevant art was found.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


				Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160134932 to Karp et al. discloses camera system API for third-party integration. In embodiments of a camera system application program interface (API) for third-party integrations, a camera device captures images as a video stream and 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILA AIRAPETIAN whose telephone number is (571)272-3202. The examiner can normally be reached Monday-Friday 8:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MILA AIRAPETIAN/Primary Examiner, Art Unit 3625